



Exhibit 10.1
EXECUTIVE SEVERANCE AND CHANGE OF CONTROL PLAN
THIS EXECUTIVE SEVERANCE AND CHANGE OF CONTROL PLAN (this “Agreement”) is made
and entered into as of _______________ (the “Effective Date”) by and between
MITEK SYSTEMS, INC., a Delaware corporation (the “Company”), and
__________________ (the “Executive”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in Appendix A
hereto.
RECITALS
WHEREAS, Executive is employed by the Company as its ________________;
WHEREAS, the Board of Directors of the Company has determined that appropriate
steps should be taken to incentivize Executive’s attention and dedication to his
assigned duties and to provide Executive with enhanced financial security and
sufficient encouragement to remain employed by the Company in order to maximize
stockholder value presently and at any time in which the Company may consider a
change of control or other strategic transaction for the benefit of the
Company’s stockholders; and
WHEREAS, the Board of Directors of the Company believes that it is in the best
interest of the Company’s stockholders to enter into this Agreement with
Executive.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
as an inducement to Executive to forego other opportunities now and in the
future and to continue Executive’s employment with the Company, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, intending to be legally bound, the parties agree as follows:
AGREEMENT
1.Employment.
(a)    No Conflicts. Executive agrees to devote Executive’s full effort,
attention and energies to his position with the Company. While Executive is
employed with the Company, Executive will not render any professional services
or engage in any activity that might be competitive with or adverse to the best
interest of the Company. Executive agrees to abide by the policies, rules and
regulations of the Company as they may be amended from time to time.
2.    Termination of Employment Without Cause or for Good Reason. In the event
Executive’s employment with the Company is terminated without Cause or Executive
terminates his employment with the Company for Good Reason, Executive shall be
entitled to:
(i)    all compensation and benefits accrued, but unpaid, up to the effective
date of termination;
(ii)    a lump-sum cash amount equal to 50% of Executive’s annual base salary
then in effect (ignoring any reduction that gives rise to a termination for Good
Reason);
(iii)    a lump-sum cash amount equal to six (6) times the amount Executive
would be required to pay for one month of COBRA continuation coverage under the
Company’s medical, vision and dental programs for Executive and his dependents,
excluding any flexible spending account;





--------------------------------------------------------------------------------





3.    Termination of Employment Within 2 Months Prior to or 12 month following a
Change of Control. In the event that during the two (2) month period prior to
the consummation of a Change of Control or the twelve (12) month period
following the consummation of a Change of Control, Executive’s employment with
the Company is terminated by the Company without Cause or Executive terminates
employment with the Company for Good Reason:
(a)    the Company shall, concurrent with any such termination, pay to
Executive:
(i)    all compensation and benefits accrued, but unpaid, up to the effective
date of termination;
(ii)    a lump-sum cash amount equal to 50% of Executive’s annual base salary
then-in effect (ignoring any reduction that gives rise to a termination for Good
Reason); and
(iii)    a lump-sum cash amount equal to six (6) times the amount Executive
would be required to pay for one month of COBRA continuation coverage under the
Company’s medical, vision and dental programs for Executive and his dependents,
excluding any flexible spending account; and
(b)    notwithstanding anything to the contrary contained in any Company Equity
Plan or Equity Award (including any restrictions contained in Section 16 of the
Company Stock Option Plans or in any other Company Equity Plan or Equity Award),
(i) all of the unvested shares of Company stock underlying outstanding Equity
Awards then held by Executive shall automatically accelerate and become vested
and exercisable (to the extent applicable, or settled in cash or stock, as
applicable) and all such Equity Awards shall remain exercisable (to the extent
applicable) at all times prior to the expiration of the original term of each
such Equity Award, and (ii) all restrictions of any kind imposed by the Company
or contained in any Equity Plan or any Equity Award and that relates to any
equity securities or Equity Awards of the Company then held by Executive shall
lapse.
(c)    Notwithstanding the foregoing, in the event Executive has received or is
entitled to receive any payments under this Section 3, then Executive shall not
be entitled to any additional payments or benefits under Section 2.
4.    Section 409A. If any benefit or amount payable to Executive hereunder on
account of Executive’s termination of employment constitutes “nonqualified
deferred compensation” within the meaning of Section 409A (“409A”) of the
Internal Revenue Code of 1986, as amended (the “Code”), payment of such benefit
or amount shall commence at the time Executive incurs a “separation from
service” from the Company within the meaning of Treasury
Regulation Section 1.409A-1(h). If, at the time Executive incurs a separation
from service, Executive is a “specified employee” within the meaning of 409A,
any benefit or amount payable to the Executive under this Agreement on account
of Executive’s termination of employment that constitutes nonqualified deferred
compensation subject to 409A shall be delayed until the first day of the seventh
month following the Executive’s separation from service (the “409A Suspension
Period”). Within fourteen (14) days after the end of the 409A Suspension Period,
the Company shall pay to the Executive a lump-sum payment in cash (or the form
such payment otherwise would take) equal to any payments that the Company would
otherwise have been required to provide under this Agreement but for the
imposition of the 409A Suspension Period. Thereafter, the Executive shall
receive any remaining payments due under this Agreement in accordance with the
terms of this Agreement (as if there had not been any suspension period
beforehand). For purposes of Section 409A, each payment hereunder shall be
considered a separate identifiable payment.





--------------------------------------------------------------------------------





Golden Parachute Tax Provisions.
5.    In the event that the benefits provided for in this Agreement or otherwise
constitute “parachute payments” within the meaning of Section 280G of the Code
and will be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s benefits payable under the terms of this
Agreement will be either
delivered in full, or delivered as to such lesser extent which would result in
no portion of such severance benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of severance benefits, notwithstanding
that all or some portion of such severance benefits may be taxable under Section
4999 of the Code.
Unless the Company and Executive otherwise agree in writing, any determination
required under this provision will be made in writing by the Company’s
independent public accountants or another nationally-recognized public
accounting firm chosen by the Company (the “Accountants”), whose determination
will be conclusive and binding upon Executive and the Company for all purposes.
In the event of a reduction in benefits hereunder, the reduction will occur in
the following order: reduction of cash payments; cancellation of vesting
acceleration of equity awards; reduction of employee benefits (or if a different
order is required to avoid additional taxes under 409A, in such order as is so
required). For purposes of making the calculations required by this provision,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Company and
Executive will furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
provision. The Company will bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this provision.
6.    Wire Transfers. Any cash payments made to Executive under this Agreement
shall be made by wire transfer of immediately available funds to a bank account
designated in writing by Executive.
7.    Taxes. Executive will be responsible for the payment of any tax liability
incurred as a result of this Agreement. The Company may withhold tax on any
payments or benefits provided to Executive as required by law or regulation. The
Executive is solely responsible and liable for the satisfaction of all taxes and
penalties that may arise under 409A, and the Company shall not have any
obligation to indemnify or otherwise hold Executive harmless from any or all of
such taxes. The Company shall have the sole discretion to interpret the
requirements of the Code, including 409A, for purposes of this provision, but
shall only act in accordance with written advice from its accountants or
attorneys. Nevertheless, if the Company or Executive determines that delaying
severance payments will avoid subjecting Executive to 409(A) taxes and
penalties, the Company shall modify the payment terms of this Agreement to the
limited extent, and for the minimum deferral period, that the Company reasonably
determines is necessary to avoid subjecting Executive to 409A taxes or
penalties.
8.    Waiver. The waiver by the Company or Executive of any breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by the Company or Executive, as the case may be, of any
provision of this Agreement.
9.    Severability. The parties have carefully reviewed the provisions of this
Agreement and agree that they are fair and equitable. However, in light of the
possibility of differing interpretations of law and changes of circumstances,
the parties agree that in the event that any section, paragraph or term of this
Agreement shall be





--------------------------------------------------------------------------------





determined to be invalid or unenforceable by any competent authority or tribunal
for any reason, the remainder of this Agreement shall be unaffected thereby and
shall remain in full force and effect.
10.    No Duty to Mitigate; Legal Fees. Executive shall not be required to
mitigate damages or the amount of any benefits or payments provided under this
Agreement by seeking other employment or otherwise. The Company’s obligations to
make the payments required hereunder and otherwise provide the benefits
conferred to Executive hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action the Company
may have against Executive. The Company agrees to pay as incurred all legal
fees, costs and expenses which Executive may incur as a result of any contest
(regardless of the outcome thereof) by the Company, Executive or others as to
the validity, enforceability of, or liability or entitlement under, any
provision of this Agreement.
11.    Successors and Assigns. This Agreement shall bind and inure to the
benefit of the successors and assigns of the Company and the heirs, executors or
personal representatives of Executive. This Agreement may not be assigned by
Executive. This Agreement may be assigned to any successor in interest to the
Company (including by way of merger, consolidation or reorganization, or by way
of any assignment of all or substantially all of the Company’s assets, business
or properties), and Executive hereby consents to such assignment, provided that
any such successor agree in writing to be bound by the terms and conditions of
this Agreement as though such successor were the Company. For all purposes under
this Agreement, the term “Company” shall include any constituent or surviving
corporation resulting from or parent corporation a party to any Change of
Control and any other direct or indirect successor to the Company’s business
and/or assets.
12.    Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and there are no other understandings, agreements or representations, expressed
or implied. This Agreement supersedes any and all prior or contemporaneous
agreements, oral or written, concerning Executive’s employment and compensation,
except for any invention assignment and confidentiality terms of any agreement
signed by Executive, provided that the provisions of this Agreement relating to
acceleration and time to exercise Equity Awards in the event of a Change of
Control are in addition to, not in lieu of, any such similar provisions set
forth in any Equity Plan, Equity Award or other document. This Agreement may be
amended only in writing signed by Executive and an authorized member of the
Board of Directors of the Company.
13.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws (other than conflicts of laws principles) of the State
of California applicable to contracts executed in and to be performed entirely
within such state by residents of such state.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this EXECUTIVE SEVERANCE
AND CHANGE OF CONTROL PLAN as of the date first written above.
COMPANY:

MITEK SYSTEMS, INC.




James B. DeBello
President and Chief Executive Officer


EXECUTIVE:



    
[Name]







--------------------------------------------------------------------------------






APPENDIX A

DEFINITIONS
“Acquiring Company” shall mean the resulting or surviving corporation, or the
company issuing cash or securities (or its ultimate parent company), in a
merger, consolidation, tender offer or share exchange involving the Company, or
the successor corporation to the Company (whether in any such transaction or
otherwise).
“Cause” shall mean the occurrence of any one or more of the following events or
conditions:
(i)any material failure on the part of Executive (other than by reason of
disability of Executive) to faithfully and professionally carry out Executive’s
duties which failure continues for ten (10) days after written notice detailing
such failure is delivered to Executive by the Company;
(ii)    Executive’s dishonesty or other willful misconduct, if such dishonesty
or other willful misconduct is intended to or likely to materially injure the
business of the Company;
(iii)    Executive’s conviction of any felony (other than any traffic related
offense) or of any other crime, in each case, involving moral turpitude;
(iv)    Executive’s insobriety or illegal use of drugs, chemicals or controlled
substances either (A) in the course of performing Executive’s duties and
responsibilities under this Agreement or (B) otherwise materially affecting the
ability of Executive to perform the same; and
(v)    Any wanton or willful dereliction of duties by Executive.
“Change of Control” of the Company shall mean the occurrence of any of the
following events or circumstances:
(i)    any “person” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), including a
“group” within the meaning of such Section 13(d) but excluding the Company and
any of its subsidiaries and any employee benefit plan sponsored or maintained by
the Company or any subsidiary thereof (a “Person”), shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors (“Company Voting
Securities”);
(ii)    the consummation of a merger or consolidation involving the Company, or
the acceptance by the stockholders of the Company of equity securities in a
share exchange, where the Persons who were the beneficial owners of the Company
Voting Securities outstanding immediately prior to such merger, consolidation or
share exchange, do not beneficially own, directly or indirectly, immediately
after such merger, consolidation or share exchange, securities representing more
than fifty percent (50%) of the combined voting power of the then-outstanding
Company Voting Securities or voting securities of the Acquiring Company in such
merger, consolidation or share exchange, in substantially the same proportions
as their ownership of the Company Voting Securities immediately prior to such
merger, consolidation or share exchange;
(iii)    a sale, exchange or other disposition or transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Company; provided, however, that a Change of Control





--------------------------------------------------------------------------------





shall not be deemed to have occurred where: (x) the Company sells, exchanges or
otherwise disposes or transfers all or substantially all of its assets to
another corporation which is beneficially owned, directly or indirectly,
immediately following such transaction by the holders of Company Voting
Securities in substantially the same proportions as their ownership of the
Company Voting Securities immediately prior to such transaction; and (y) such
corporation expressly assumes this Agreement; or
(iv)    such time as the Continuing Directors (as defined below) do not
constitute at least a majority of the Board of Directors of the Company (or, if
applicable, the board of directors of a successor to the Company), where the
term “Continuing Director” means at any date a member of the Board who was:
(x) a member of the Board of Directors of the Company on the date of this
Agreement; or (y) nominated or elected subsequent to the date of this Agreement
by at least a majority of the directors who were Continuing Directors at the
time of such nomination or election or whose election to the Board of Directors
of the Company was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election (it being understood that no individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or entity other
than the Board shall be a Continuing Director).
“Equity Plan” shall mean the Company Stock Option Plans and any other plan,
agreement or arrangement (whether written or oral) pursuant to or out of which
the Company issues or grants any Equity Awards to any person.
“Equity Award” shall mean any equity security, stock option, restricted stock,
restricted stock unit, stock appreciation right, phantom stock unit or other
right to acquire equity securities of the Company, whether such equity security,
stock option, restricted stock, restricted stock unit, stock appreciation right,
phantom stock unit or other right to acquire equity securities of the Company is
granted or issued pursuant to an Equity Plan, outside an Equity Plan or
otherwise.
“Good Reason” means any one or more of the following events or conditions:
(i)    the Company’s breach of any of the material terms of this Agreement;
(ii)    the Company’s relocating its office at which Executive is principally
employed on the Effective Date to a location either outside of the United Stated
or which is more than fifty (50) miles from both Executive’s residence and the
offices of the Company at which Executive is principally employed on the
Effective Date, and that reassignment materially and adversely affects
Executive’s commute based on Executive’s principal place of employment
immediately prior to the time such relocation is announced and Executive is
required to commute to such location without Executive’s written consent;
(iii)    a material diminution in Executive’s duties or responsibilities or
conditions of employment from those in effect on the Effective Date; or
(iv)    a reduction or reductions which, in the aggregate, is more than 10% of
Executive’s base salary in effect when any reduction is first imposed without
Executive’s consent (other than such a reduction or reductions applicable
generally to other senior executives of the Company).
Provided, however, that before Executive shall be entitled to terminate his
employment for Good Reason, (i) Executive must provide the Company with written
notice of the Executive’s intent to terminate his employment and a description
of the event the Executive believes constitutes Good Reason within 60 days after
the


A-

--------------------------------------------------------------------------------





initial existence of the event, and (ii) the Company shall have 30 days after
Executive provides the notice described above to cure the default that
constitutes Good Reason (the “Cure Period”) The Executive will have 90 days
following the end of the Cure Period (if the Company has not cured the event
that otherwise constituted Good Reason) to terminate Executive’s employment,
after which “Good Reason” will no longer be deemed to exist based on such event.
“Person” shall mean any individual, corporation, limited liability corporation,
partnership, or other business entity.
“Stock Option Plans” shall mean each of the Company’s 1999 Stock Option Plan,
Amended 2000 Stock Option Plan, 2002 Stock Option Plan, 2006 Stock Option Plan,
2010 Stock Option Plan, and 2012 Stock Option Plan.


A-